department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division uics legend company a individual b plan participant c plan participant d individual e plan x date date date date date date date date month committee city page city city city number number number number ladies and gentlemen this is in response to correspondence dated by correspondence dated as supplemented and in which you through your authorized representative request a letter_ruling dealing with the requirements of h of the employee_retirement_income_security_act_of_1974 as amended erisa the following facts and representations support your ruling_request company a was the sponsor of plan x a money_purchase_pension_plan which the ruling_request indicates was intended to be qualified within the meaning of code sec_401 a prior to company a contributed to plan x on behalf of each participant of that participant’s_compensation on date company a’s committee met and decided to reduce company a’s contribution to plan x from to the date corporate minutes of company a provide in pertinent part that further resolved to change the contribution_percentage to the pension_plan and trust effective date to of an employee’s eligible annual compensation and that individual e is authorized to approve the necessary amendment documents for company a on date company a formally adopted a written amendment to plan x to provide that its contribution would be reduced from of compensation to the amendment was effective retroactively to date your authorized representative asserts that on or about date each plan x participant received a memorandum by e-mail from individual b the director of page administration of company a announcing a series of meetings to discuss changes to company a’s compensation and benefits including changes to its retirement plans during month after the committee meeting referenced above representatives of company a met with plan x participants in four locations citie sec_1 through to discuss various issues including company a’s proposed reduction in its contributions to plan x the meetings include one held on date in city and one held on date in city the last two meetings were held on date your authorized representative asserts on your behalf that at each of the meetings the representatives gave a power point presentation that in pertinent part dealt with the change in contribution rate to plan x your authorized representative has also asserted that paper copies of the power point presentation were available for the attendees at each meeting site and that every attendee at each of the meetings could have received a copy of the power point presentation at the meeting your authorized representative asserts that the four meetings were conducted by various officers of company a including its vice chairman chief operating officer and director of administration your representative also asserts that at the time of the meetings company a had number employees in city number employees in city number employees in city and number employees in city finally he asserts that of affected plan x participants attended the meetings in citie sec_3 and and most ifnot all affected plan x participants attended the meetings in citie sec_1 and your letter_ruling submission file contains hand-written notes dated date that your authorized representative asserts were taken by a plan x participant who attended the meeting in city in which the participant indicates that company a’s contributions to plan x were to be reduced from to on or about date company a hand delivered and sent by e-mail a written notice to each plan x participant informing the participants of the reduction to of its contributions to plan x your ruling_request also contains affidavits from plan participant c and plan participant d plan participant c indicates that he attended the city meeting and recalls a power point presentation which provided in pertinent part that company a contributions to plan x would be reduced from to furthermore he indicates that he understood the reduction would be effective date plan participant d indicates that he attended the city meeting and recalls a power point presentation which provided in pertinent part that company a contributions to plan x would be reduced from to furthermore he indicates that he understood the reduction would be effective date page the affidavits of both plan participant c and plan participant d indicate in relevant part that a printed copy of the power point presentation was available to any employee who requested it based on the above facts and representations you through your authorized representative request the following letter_ruling that the above notification to affected plan x participants of the reduction of company a contributions to plan x satisfied the h requirements in effect during with respect to your ruling_request h of erisa as in effect during the period provided in pertinent part as follows h notice of significant reduction in benefit accruals qq a plan described in paragraph may not be amended so as to provide for a significant reduction in the rate of future benefit_accrual unless after adoption of the plan amendment and not less than days before the effective date of the plan amendment the plan_administrator provides a written notice setting forth the plan amendment and its effective date to - a each participant in the plan b each beneficiary who is an alternate_payee within the meaning of d k under an applicable qualified_domestic_relations_order within the meaning of d b i and c each employee_organization representing participants in the plan except that such notice shall instead be provided to a person designated in writing to receive such notice on behalf of any person referred to in paragraph or temporary regulations under sec_1 d -6t were in effect with respect to plan amendments although final regulations were published during these final regulations at question and answer-17 provided that the temporary regulations would govern plan amendments adopted on or after date and before date q a-1 a of the operative temporary regulations provides in relevant part that to be valid a h notice had to have been provided after adopting a plan amendment and not less than days before the effective date of the amendment page 5s q a-11 of the temporary regulations provides in summary that a plan_administrator may use any method reasonably calculated to ensure actual receipt of the h notice q a-12 of the temporary regulations provides in pertinent part that a plan_administrator will be considered to have complied with h of erisa with respect to a participant to whom h is required to be provided if the participant and any employee_organization representing the participant were provided with timely h notice the same rule applies with respect to alternate payees q a-13 of the temporary regulations provides that a plan will be considered to have complied with h of erisa if the plan_administrator - a has made a good_faith effort to comply with the requirements of h b has provided the h notice to each employee_organization that represents any participant to whom the h notice is required to be provided c has failed to provide the h notice to no more than a de_minimis percentage of participants and alternate payees and d provides h notice to overlooked participants and alternate employees promptly upon discovering any oversight with respect to the month briefings said briefings took place prior to the date date the plan x amendment was formally adopted not after as required by the temporary regulations with respect to the date written notice said notice was provided after the effective date of the amendment and not before the effective date as required by the temporary regulations however the service notes that the reduction in the amount of company a’s contributions to plan x was discussed by committee at its date meeting which preceded the month power point presentations to affected plan x participants with respect to this ruling_request we note the case of 62_fsupp2d_673 n d n y pattern in geddes is similar to that presented in this ruling_request in geddes the court indicated that if a plan amendment provides for retroactive effect it is impossible for that plan_sponsor to give timely h notification under the relevant regulations the service notes however that geddes did not deal with the issue as to whether a resolution of corporate officers could constitute a plan amendment for h purposes the fact the service also notes the supreme court case of 514_us_73 which your authorized representative asserts stands for the proposition that since committee 1’s actions during the date meeting bound company a said meeting should be viewed as effectively amending plan x even if formal written amendment did not occur until date page after considering the issue we believe that it is appropriate to treat the amendment to reduce plan x contributions as having been adopted at the date committee meeting thus having concluded as such we must then deal with the three distinct related issues presented in this ruling_request initially the service must decide if the briefings at which power point presentations were made and at which affected plan x participants were given the opportunity to receive copies of the said power point presentations represent adequate written notice with respect to this issue we note that not only were the plan x participants present at the power point briefings able to take notes as shown by the hand written notes taken by a plan x participant attendee presented to us but that as noted above paper copies of the power point presentation were available for the participants attendees thus each plan x briefing attendee could have received a copy of the briefing at the meeting if he she so chose thus since paper copies of the presentation existed for_the_use_of the attendees we believe that it is appropriate to treat the power point presentation s as constituting adequate notice within the meaning of the applicable temporary regulations secondly since the first issue was answered in the affirmative we now have to decide if the notice was timely with respect to this issue we note our above conclusion that the amendment to reduce plan x contributions was adopted on date for erisa section h purposes the dates on which the power point presentations were held date sec_5 through were after date furthermore each of the power point presentations was given no less than days prior to the effective date of the amendment to reduce plan x contributions date thus the power point presentations were timely finally the service must decide if there has been compliance with the rule_of q a-13 of the temporary regulations which in summary requires that steps be taken to ensure that all affected plan participants receive h notice even if not timely in order for an amendment to have blanket effect as noted above representations have been made that most but not all affected plan x participants attended the power point presentations with respect to this third issue we note that four power point presentations were held to discuss among other issues the reduction in plan x contributions we also note that company a took steps including the date e-mail messages referenced above to notify affected plan x participants of the power point presentations furthermore we note that most of the affected plan x participants did attend the briefings and that the few remaining had notice of the briefings and the opportunity to either attend a briefing or receive information of what had transpired at the briefings by page other means-ie by requesting copies of the power point presentations by communicating by e-mail as to the substance of the briefings furthermore it has been represented that all plan x participants received the date written notice referenced above thus based on the information submitted with your ruling_request we have determined that there has been compliance with q a-13 of the temporary regulations and that the affected plan x participants did receive adequate notice of the reduction in plan x contributions thus with respect to your ruling_request we conclude as follows that the above notification to affected plan x participants of the reduction of company a contributions to plan x satisfied the h requirements in effect during please note that this miling letter assumes the correctness of all factual representations contained therein factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel additionally the representations made herein like ail additionally please note that this letter_ruling does not address issues that may arise under sec_4980f of the code and sec_54_4980f-1 of the final regulations that were published in the federal_register on date pincite federal_register pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling letter please contact _ of this group at phone or fax sincerely yours bauer v feo frances v sloan manager employee_plans technical group enclosures deleted copy of letter notice of intention to disclose
